Motion *1045by Scott B. Feiden for reinstatement as an attorney and counselor-at-law. Mr. Feiden was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on April 13, 1988, under the name Scott Bruce Feiden. By decision and order on motion of this Court dated April 1, 2004, Mr. Feiden was suspended from the practice of law pursuant to 22 NYCRR 691.4 (1) (1) (i), the Grievance Committee for the Ninth Judicial District was authorized to institute and prosecute a disciplinary proceeding against him, and the issues were referred to the Honorable William C. Thompson, as Special Referee to hear and report. By decision and order on application of this Court dated December 9, 2004, the Grievance Committee was authorized to supplement the previously authorized petition and the issues raised were referred to the Special Referee, along with the charges previously referred to him. By decision and order on application of this Court dated March 8, 2005, the Grievance Committee was authorized to serve a further supplement to the previously authorized supplemental petition and the issues raised were referred to the Special Referee, along with the charges previously referred to him. By opinion and order of this Court dated March 28, 2006, Mr. Feiden was suspended from the practice of law for a period of two years, effective immediately (see Matter of Feiden, 29 AD3d 115 [2006]). By decision and order on motion of this Court dated June 15, 2011, Mr. Feiden’s motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his current fitness to be an attorney. Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is ordered that the motion is granted; and it is further, ordered that, effective immediately, Scott Bruce Feiden is reinstated as an attorney and counselor-at-law and the Clerk of the Court is directed to restore the name of Scott Bruce Feiden to the roll of attorneys and counselors-at-law.
Eng, RJ., Mastro, Rivera, Skelos and Chambers, JJ, concur.